SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-22635 RC2 Corporation (Exact name of Registrant as specified in its charter) Delaware 36-4088307 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1111 West 22nd Street, Suite 320, Oak Brook, Illinois60523 (Address of principal executive offices) Registrant’s telephone number, including area code:630-573-7200 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Exchange Act Rule 12b-2. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes No X On April 23, 2008, there were outstanding 17,404,680 shares of the Registrant’s $0.01 par value common stock. RC2 CORPORATION FORM 10-Q MARCH 31, 2008 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Balance Sheets as of March 31, 2008 and December 31, 2007 3 Condensed Consolidated Statements of Earnings for the Three Months Ended March 31, 2008 and 2007 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements RC2 Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited and in thousands) March 31, 2008 December 31, 2007 Assets Cash and cash equivalents $ 59,802 $ 57,809 Accounts receivable, net 79,542 110,317 Inventory 78,890 77,034 Other current assets 16,714 19,207 Total current assets 234,948 264,367 Property and equipment, net 36,515 37,293 Goodwill 247,846 247,814 Intangibles, net 96,444 96,675 Other non-current assets 4,307 4,096 Total assets $ 620,060 $ 650,245 Liabilities and stockholders’ equity Accounts payable and accrued expenses $ 75,075 $ 99,076 Line of credit 103,000 95,000 Other current liabilities 2,733 3,163 Total current liabilities 180,808 197,239 Other non-current liabilities 56,169 55,628 Total liabilities 236,977 252,867 Stockholders’ equity 383,083 397,378 Total liabilities and stockholders’ equity $ 620,060 $ 650,245 See accompanying notes to condensed consolidated financial statements. 3 RC2 Corporation Condensed Consolidated Statements of Earnings (Unaudited and in thousands, except per share data) For the three months ended March 31, 2008 2007 Net sales, including recall-related returns and allowances of $32 for the three months ended March 31, 2008 $ 93,290 $ 112,593 Cost of sales 50,748 62,131 Recall-related costs 20 Gross profit 42,522 50,462 Selling, general and administrative expenses 36,453 37,768 Amortization of intangible assets 225 213 Recall-related costs 1,420 Operating income 4,424 12,481 Interest expense, net 1,075 302 Other income (448 ) (466 ) Income before income taxes 3,797 12,645 Income tax expense 1,796 4,586 Net income $ 2,001 $ 8,059 Earnings per common share: Basic $ 0.11 $ 0.38 Diluted $ 0.11 $ 0.37 Weighted average shares outstanding: Basic 17,912 21,116 Diluted 18,180 21,519 See accompanying notes to condensed consolidated financial statements. 4 RC2 Corporation Condensed Consolidated Statements of Cash Flows (Unaudited and in thousands) For the three months ended March 31, 2008 2007 Cash flows from operating activities Net income $ 2,001 $ 8,059 Depreciation and amortization 3,329 3,817 Amortization and write-off of deferred financing costs 118 294 Stock-based compensation 1,358 1,046 Excess tax benefit on stock option exercises (59 ) (613 ) Loss on disposition of assets 1 2 Changes in operating assets and liabilities 7,934 10,012 Net cash provided by operating activities 14,682 22,617 Cash flows from investing activities Purchase of property and equipment (2,311 ) (2,870 ) Proceeds from disposition of property and equipment 1 Purchase price of acquisitions, net of cash acquired 13 (Increase) decrease in other non-current assets (16 ) 54 Net cash used in investing activities (2,314 ) (2,815 ) Cash flows from financing activities Borrowings on line of credit 8,000 Payments on bank term loans (22,438 ) Issuance of stock upon option exercises 229 1,693 Excess tax benefit on stock option exercises 59 613 Issuance of stock under ESPP 32 40 Purchase of treasury stock (19,870 ) Net cash used in financing activities (11,550 ) (20,092 ) Effect of exchange rate changes on cash 1,175 191 Net increase (decrease) in cash and cash equivalents 1,993 (99 ) Cash and cash equivalents, beginning of year 57,809 25,365 Cash and cash equivalents, end of period $ 59,802 $ 25,266 Supplemental information: Cash flows during the period for: Interest paid $ 1,356 $ 197 Income taxes paid 1,789 3,168 Income tax refunds received $ 4,142 $ 834 See accompanying notes to condensed consolidated financial statements. 5 RC2 Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements Note 1 – Basis of Presentation The condensed consolidated financial statements include the accounts of RC2 Corporation and its subsidiaries (the Company or RC2).All intercompany transactions and balances have been eliminated. The accompanying unaudited condensed consolidated financial statements have been prepared by management, and in the opinion of management, contain all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial position of the Company as of March 31, 2008, the results of operations for the three-month periods ended March 31, 2008 and 2007, and cash flows for the three-month periods ended March 31, 2008 and 2007. Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted.It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and related notes included in the Company’s Form 10-K for the year ended December 31, 2007.The condensed consolidated balance sheet information as of December 31, 2007, appearing herein, is derived from the consolidated balance sheet in the Form 10-K. Due to the seasonality of our business, the results of operations for interim periods are not necessarily indicative of the operating results for a full year. Note 2 – Business Combinations Mother’s Intuition Inc. On November 30, 2007, the Company acquired substantially all of the assets of Mother’s Intuition Inc. (MI), a privately-held, start-up developer and marketer of women’s prenatal bodycare products based in Mission Viejo, California.Closing consideration consisted of $2.2 million of cash, excluding transaction expenses.An additional $1.5 million in purchase price has been deferred and will be paid in three equal installments of $0.5 million each on December 31, 2008, 2009 and 2010.This deferred purchase price is included in other current liabilities and other non-current liabilities in the accompanying condensed consolidated balance sheets at March 31, 2008 and December 31, 2007.Additional cash consideration of $10.5 million may be earned in the transaction by MI based on achieving certain financial targets in each of the three years beginning in 2008 through 2010.This transaction has been accounted for under the purchase method of accounting, and accordingly, the operating results of MI have been included in the accompanying condensed consolidated statements of earnings since the effective date of the acquisition.The excess of the aggregate purchase price over thefair market value of net assets acquired of $3.5 million and $3.4 million at March 31, 2008 and December 31, 2007, respectively, has been recorded as goodwill in the accompanying condensed consolidated balance sheets. 6 The purchase price was allocated to the net assets of MI based on their estimated fair values on November 30, 2007, as follows: (in thousands) Total purchase price, including expenses, net of cash acquired $ 3,748 Less: Current assets $ 188 Intangible assets 180 Liabilities (76 ) (292 ) Excess purchase price over net assets acquired $ 3,456 The unaudited pro forma condensed consolidated results of operations of MI are not presented due to the immateriality of its results of operations. Angels Landing, Inc. On May 24, 2007, the Company acquired substantially all of the assets of Angels Landing, Inc. (Angels Landing), a privately-held, start-up developer and marketer of infant and toddler travel gear under the Compass brand name (the Compass Business) based in Kettering, Ohio.Closing consideration consisted of $6.9 million of cash, excluding transaction expenses, and includes $0.3 million which may be earned in the transaction by Angels Landing if gross sales relating to the Compass Business in 2008 exceed a certain target.This transaction has been accounted for under the purchase method of accounting, and accordingly, the operating results of the Compass Business have been included in the accompanying condensed consolidated statements of earnings since the effective date of the acquisition.The excess of the aggregate purchase price over the fair market value of net assets acquired of $4.2 million has been recorded as goodwill in the accompanying condensed consolidated balance sheets at March 31, 2008 and December 31, 2007. The purchase price was allocated to the net assets of the Compass Business based on their estimated fair values on May 24, 2007, as follows: (in thousands) Total purchase price, including expenses, net of cash acquired $ 6,772 Less: Current assets $ 1,324 Property and equipment 817 Intangible assets 890 Liabilities (485 ) (2,546 ) Excess purchase price over net assets acquired $ 4,226 The unaudited pro forma condensed consolidated results of operations for the Compass Business are not presented due to the immateriality of its results of operations. 7 Note 3 – Business Segments The Company is a leading designer, producer and marketer of innovative, high-quality toys, collectibles, and infant and toddler products. The Company’s reportable segments under Statement of Financial Accounting Standards (SFAS) No. 131, “Disclosure About Segments of an Enterprise and Related Information,” are North America and International.The North America segment includes the United States, Canada and Mexico.The International segment includes non-North America markets. Segment performance is measured at the operating income level.Segment assets are comprised of all assets, net of applicable reserves and allowances.Certain assets and resources are jointly used between the North America and International segments.Intercompany allocations of such uses are not made. Results are not necessarily those that would be achieved if each segment were an unaffiliated business enterprise.Information by segment and a reconciliation to reported amounts for the three months ended March 31, 2008 and 2007, are as follows: Three Months Ended March 31, (in thousands) 2008 2007 Net sales: North America $ 72,966 $ 90,590 International 20,586 22,168 Sales and transfers between segments (262 ) (165 ) Combined total $ 93,290 $ 112,593 Operating income: North America $ 2,225 $ 9,286 International 2,188 3,189 Sales and transfers between segments 11 6 Combined total $ 4,424 $ 12,481 (in thousands) March 31, 2008 December 31, 2007 Total assets: North America $ 483,686 $ 513,289 International 136,374 136,956 Combined total $ 620,060 $ 650,245 8 Under the enterprise-wide disclosure requirements of SFAS No. 131, the Company reports net sales by product category and by distribution channel.During the first quarter of 2008, the Company reclassified its product categories and distribution channels to be more closely aligned with its strategic direction and organization structure.The presentation is consistent with how the Company views its business.The Company groups its products into two product categories: mother, infant and toddler products, and preschool, youth and adult products.The following table presents consolidated net sales by product category and by distribution channel for the three months ended March 31, 2008 and 2007: Three Months Ended March 31, (in thousands) 2008 2007 Mother, infant and toddler products $ 46,221 $ 51,400 Preschool, youth and adult products 47,069 61,193 Net sales $ 93,290 $ 112,593 Chain retailers $ 69,114 $ 80,343 Specialty retailers, wholesalers, OEM dealers and other 24,176 32,250 Net sales $ 93,290 $ 112,593 Note 4 – Goodwill and Intangible Assets The change in carrying value of goodwill by reporting unit for the three months ended March 31, 2008, is shown below: (in thousands) North America International Total Balance at January 1, 2008 $ 232,194 $ 15,620 $ 247,814 Compass Business fair value allocation (24 ) (24 ) MI fair value allocation 7 7 Other adjustments 49 49 Balance at March 31, 2008 $ 232,177 $ 15,669 $ 247,846 Other adjustments made during the three months ended March 31, 2008, primarily relate to currency exchange rate changes. 9 The components of intangible assets, net are as follows: (in thousands) March 31, 2008 December 31, 2007 Gross amount of amortizable intangible assets: Customer relationships $ 8,582 $ 8,582 Other 4,321 4,321 12,903 12,903 Accumulated amortization of amortizable intangible assets: Customer relationships 764 706 Other 2,982 2,815 3,746 3,521 Intangible assets not subject to amortization: Licenses and trademarks 87,287 87,293 Total intangible assets, net $ 96,444 $ 96,675 Other amortizable intangible assets consist primarily of patents, non-compete agreements, trademarks and licenses.Amortization expense related to amortizable intangible assets for the year 2008 is estimated to be approximately $0.9 million. Note 5 – Income Taxes Effective January 1, 2007, the Company adopted FASB Interpretation No. (FIN) 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109.”This Interpretation clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, “Accounting for Income Taxes.”This Interpretation prescribes a recognition threshold and measurement approach for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.This Interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The uncertain tax positions as of March 31, 2008 and December 31, 2007, totaled $4.2 million.At March 31, 2008 and December 31, 2007, approximately $2.9 million and $3.0 million, respectively, of the total gross unrecognized tax benefits represent the amount that, if recognized, would affect the effective income tax rate in future periods.The Company and its subsidiaries are subject to U.S. federal income tax, as well as income tax of multiple state and foreign jurisdictions.The Company has substantially concluded all U.S. federal income tax matters for years through 2003.Substantially all material state and local and foreign income tax matters have been concluded for years through 2003.U.S. federal income tax returns for 2004 through 2006 are currently open for examination.In the next twelve months, the Company expects to reduce the unrecognized tax position reserves by approximately $1.3 million, primarily due to the settlement of various state and international income tax audits and court cases and the closing of various statutes.The Company’s continuing practice is to recognize interest and/or penalties related to income tax matters in income tax expense.During the three months ended March 31, 2008, the Company recorded adjustments to interest of $0.1 million and an immaterial amountto potential penalties, related to these unrecognized tax benefits.In total as of March 31, 2008 and December 31, 2007, the Company has recorded a liability for interest of $2.1 million and $2.0 million, respectively, and $0.4 million for potential penalties. 10 Note 6 – Debt Upon the closing of the acquisition of The First Years Inc. (TFY) on September 15, 2004, the Company entered into a new credit facility, which has subsequently been amended, to replace its previous credit facility.The credit facility is comprised of an $85.0 million term loan and a $100.0 million revolving line of credit.The credit facility also provides an additional $75.0 million of capacity under the revolving line of credit, which was approved by the lenders upon the Company’s request in October 2007.During the first quarter of 2007, the term loan was repaid, and the term loan is no longer available for borrowing.The revolving line of credit is available until its maturity on September 14, 2008.A portion of the term loan had an interest rate of 3.45%, plus applicable margin, through the first three years of the facility.The remaining term loan bore and revolving line of credit bears interest, at the Company’s option, at a base rate or at a LIBOR rate plus applicable margin.The applicable margin is based on the Company’s ratio of consolidated debt to consolidated EBITDA (earnings before interest, taxes, depreciation, amortization and non-cash expense related to equity awards) and varies between 0.75% and 1.625%.At March 31, 2008, the margin in effect was 1.00% for LIBOR loans.The Company is also required to pay a commitment fee of 0.20% to 0.35% per annum on the average daily unused portion of the revolving line of credit.At March 31, 2008, the commitment fee in effect was 0.25% per annum.Under the terms of this credit facility, the Company is required to comply with certain financial and non-financial covenants.Among other restrictions, the Company is restricted in its ability to pay dividends, incur additional debt and make acquisitions above certain amounts.The key financial covenants include minimum EBITDA and interest coverage and leverage ratios.The credit facility is secured by working capital assets and certain intangible assets.On March 31, 2008, the Company had $103.0 million outstanding on the revolving line of credit and was in compliance with all covenants. During the first quarter of 2007, the Company expensed $0.2 million of deferred financing fees in conjunction with the Company’s voluntary payment of the remaining balance of its term loan.Write-offs of deferred financing fees are included in interest expense, net in the accompanying condensed consolidated statements of earnings. Note 7 – Commitments and Contingencies The Company leases office and warehouse/distribution space under various non-cancelable operating lease arrangements which expire through November 30, 2019. The Company markets a significant portion of its products under licenses from other parties.These licenses are limited in scope and duration and authorize the sale of specific licensed products generally on a nonexclusive basis.The Company has license agreements with, among others, various entertainment, publishing and media companies, automotive and truck manufacturers, and agricultural and construction vehicle and equipment manufacturers.The Company is a party to more than 400 license agreements with terms generally of two to three years.Many of the license agreements include minimum guaranteed royalty payments that the Company must pay whether or not it meets specified sales targets.The Company believes it either achieved its minimum guarantees or has accrued for the costs related to these guarantees for the three months ended March 31, 2008 and 2007. Note 8 – Legal Proceedings See Note 13 – Product Recalls for a description of certain putative class action lawsuits against the Company with respect to the products subject to the 2007 recalls and a notice received from a licensor relating to the recalls. 11 The Company also has certain contingent liabilities resulting from litigation and claims incident to the ordinary course of business.Management believes that the probable resolution of such contingencies will not materially affect the Company’s financial position or the results of operations. Note 9 – Common Stock Authorized and outstanding shares and the par value of the Company’s voting common stock are as follows: (in thousands, except par value) Authorized Shares Par Value Shares Outstanding at March 31, 2008 Shares Outstanding at December 31, 2007 Voting common stock 28,000 $0.01 17,419 18,320 At December 31, 2007, the Company held 4.8 million shares of its common stock in treasury.During the three months ended March 31, 2008 and 2007, the Company sold a total of 1,275 shares and 1,334 shares, respectively, out of treasury to Company employees under the Employee Stock Purchase Plan (ESPP) for $32,210 and $40,412, respectively. In February 2007, the Company’s Board of Directors authorized the adoption of a program to repurchase up to $75.0 million of the Company’s common stock.The program was initially authorized for a period of one year.In October 2007, the Board of Directors authorized a $75.0 million increase to the stock repurchase program and extended the timing of this program through December 31, 2008.This program may be extended beyond the currently authorized period or may be suspended at any time.Under this program, shares may be repurchased from time to time in open market transactions or privately negotiated transactions at the Company’s discretion, subject to market conditions and other factors.Shares repurchased by the Company are held as treasury shares.During the three months ended March 31, 2008, the Company repurchased 0.9 million shares for $19.9 million under this program.Through March 31, 2008, the Company had repurchased an aggregate of 3.9 million shares for $107.8 million under the $150.0 million stock repurchase authorization.These repurchases were funded with borrowings on the Company’s revolving line of credit and with cash flow from operations. Note 10 – Stock-Based Payment Arrangements At March 31, 2008, the Company has three stock incentive plans, two of which are dormant, and an ESPP.Amounts recognized in the financial statements with respect to these stock-based payment arrangements for the three months ended March 31, 2008 and 2007, are as follows: Three Months Ended March 31, (in thousands) 2008 2007 Total expense recognized for stock-based payment plans $ 1,358 $ 1,046 Amount of related income tax benefit recognized in determining net income $ 512 $ 388 Stock-based compensation expense is included in cost of sales and selling, general and administrative expenses in the accompanying condensed consolidated statements of earnings for the three months ended March 31, 2008 and 2007. 12 Restricted stock awards or options to purchase stock may be granted under the current stock incentive plan.A summary of stock option activity for the Company’s stock incentive plans for the three months ended March 31, 2008, is as follows: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value (000) Outstanding, beginning of year 1,491,390 $ 24.27 Changes during the period: Granted 569,500 20.23 Exercised 29,438 7.75 Cancelled 300 31.27 Expired 500 35.72 Outstanding, end of period 2,030,652 $ 23.37 7.2 $ 6,848 Exercisable at end of period 964,658 $ 19.13 5.2 $ 6,426 The total fair value of options vested during the three months ended March 31, 2008, was $3.9 million.As of March 31, 2008, there was $14.6 million of total unrecognized compensation cost related to nonvested stock-based compensation arrangements granted under the Company’s stock incentive plans for stock options.That cost is expected to be recognized over a weighted average period of 3.7 years. Restricted stock awards require no payment from the grantee.The related compensation cost of each award is calculated using either the market price on the grant date or the market price on the last day of the reported period and is expensed equally over the vesting period which is generally over two to three years.A summary of restricted stock awards for the Company’s stock incentive plans for the three months ended March 31, 2008, is as follows: Number of Shares Weighted Average Fair Value Weighted Average Remaining Contractual Life Unvested restricted stock awards at beginning of year 35,642 $ 38.05 Changes during the period: Granted Vested Unvested restricted stock awards at end of period 35,642 $ 36.06 1.8 As of March 31, 2008, there was $0.9 million of total unrecognized compensation cost related to nonvested stock-based compensation arrangements granted under the Company’s stock incentive plans for restricted stock awards.That cost is expected to be recognized over a weighted average period of 1.8 years. 13 Note 11 – Related Party Transactions The Company purchased some of its finished goods during the three months ended March 31, 2008 and 2007, from a company in which a relative of a Company stockholder/director has ownership interests.During the three months ended March 31, 2007, the Company also purchased some of its finished goods from another company in which relatives of a Company stockholder/director have ownership interests. Note 12 – Employee Benefit Plans The Company maintains a funded, noncontributory defined benefit pension plan (the Plan) that covers a select group of the Company’s workforce covered by a collective bargaining agreement who were hired prior to January 1, 2002.The Plan provides defined retirement benefits based on employees’ years of service. The components of net periodic benefit cost for the three months ended March 31, 2008 and 2007, are as follows: Three Months Ended March 31, (in thousands) 2008 2007 Service cost $ 25 $ 27 Interest cost 213 205 Expected return on plan assets (277 ) (253 ) Amortization of prior service costs 5 5 Amortization of net loss 47 96 Net periodic benefit cost $ 13 $ 80 The Company did not make any contributions to the Plan during the three months ended March 31, 2008, and currently does not expect to make any additional contributions during the remainder of the fiscal 2008 year. Note 13 – Product Recalls On June 13, 2007, the Company announced the voluntary recall of 26 individual wooden railway vehicles and set components from the Thomas & Friends Wooden Railway product line, after an internal investigation linked apparent excess levels of lead with a limited number of paint colors used at a single contract manufacturing facility which purchased paint from independent suppliers.On September 26, 2007, the Company announced the voluntary recall of five Thomas & Friends Wooden Railway items, in addition to those items recalled in June 2007.Additionally, on December 6, 2007, the Company announced the voluntary recalls of two styles of The First Years 3-in-1 Flush & Sounds Potty training seats due to the discovery of excess levels of lead in the surface paint on 5-inch rectangular plaques inserted into the backs of the training seats and three styles of The First Years Newborn-to-Toddler Reclining Feeding Seat due to malfunctioning restraining straps that may disengage and permit the child to slip out of the seat. Following the announcement of the June 2007 recall, a number of putative class action lawsuits were filed against the Company in various federal and state courts with respect to the products subject to the June 2007 and September 2007 recalls.These lawsuits make various claims and seek (i) medical monitoring as a result of alleged exposure to lead in the products subject to the recalls, (ii) disgorgement of certain profits under common law unjust enrichment theories, and/or (iii) various remedies under claims of product liability, breach of warranty, negligence, unfair and deceptive trade practices under state law and violation of the federal Consumer Product Safety Act.On December 19, 2007, the various federal class action lawsuits were consolidated in the U.S. District Court for the Northern District of Illinois. 14 On January 22, 2008, the Company announced that it had reached a settlement in Barrett v. RC2 Corporation filed in the Circuit Court of Cook County, Illinois, with the plaintiffs in the various class action lawsuits against the Company in state courts which arise from or relate to the Company’s recall of certain Thomas & Friends Wooden Railway products.The Circuit Court of Cook County, Illinois, has granted preliminary approval of the terms of the proposed settlement.If the settlement receives final approval, it would resolve all class claims made by members of the class in Barrett.The class is basically defined as all persons in the United States who do not opt out of the class and who purchased or owned other than for resale the Company’s Thomas & Friends Wooden Railway products which were recalled in June 2007 and September 2007.The settlement would not include a release of individual claims for personal injury against the Company.On February 20, 2008, the U.S. District Court for the Northern District of Illinois denied a motion filed by plaintiffs in the federal cases for a preliminary injunction seeking to stop the settlement proceedings in the state court and granted the Company’s motion to stay the federal court actions pending the state court’s final decision of whether to approve the proposed settlement in the Barrett case.Certain plaintiffs in the federal court action also filed a motion to intervene in the state court proceeding, but, on February 25, 2008, they withdrew this motion.The state court had stayed the issuance of notice of the proposed settlement to the class in Barrett pending a decision on the federal plaintiffs’ motion to intervene.Since this motion was withdrawn, the Company will now seek to implement the state court settlement in the Barrett case. The licensor (the Licensor) who has granted the licenses under which the Company markets the property affected by the June 2007 and September 2007 recalls (the Licenses) has sent a letter demanding that the Company indemnify it for certain costs in connection with the recalls and alleging that the Company has not complied with several provisions in the Licenses.The Company has responded to the Licensor’s letter and is attempting to resolve these matters. The Company recorded charges of $1.0 million, net of tax, or $0.05 per diluted share, in the three months ended March 31, 2008, related to the 2007 recalls.The Company has $13.5 million and $14.6 million of accrued recall-related costs included in accounts payable and accrued expenses in the accompanying condensed consolidated balance sheets at March 31, 2008 and December 31, 2007, respectively. These costs are based on the latest estimates of retailer inventory returns, consumer product replacement costs and shipping costs as of the date of this filing, as well as the additional replacement costs or refunds, donations, notice charges, claims administration and legal fees related to the settlement of the class action lawsuits.It is reasonably possible that actual costs associated with the recalls and related litigation could differ significantly from the estimates recorded. Note 14 – Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation. Note 15 – Use of Estimates The preparation of the financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. 15 Note 16 – Fair Value In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.”This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements.This Statement applies under other accounting pronouncements that require or permit fair value measurement.However, this Statement does not require any new fair value measurements.This Statement is effective for the financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.In February 2008, the FASB issued FASB Staff Position (FSP) No. FAS 157-2, “Effective Date of FASB Statement No. 157,” which provides a one year deferral of the effective date of SFAS No. 157 for non-financial assets and non-financial liabilities, except those that are recognized or disclosed in the financial statements at fair value at least annually. In accordance with FSP No. FAS 157-2, as of January 1, 2008, the Company has only adopted the provisions for SFAS No. 157 with respect to its financial assets and liabilities that are measured at fair value within the financial statements.Based upon this one year deferral in the effective date, the provisions of SFAS No. 157 have not been applied to non-financial assets and non-financial liabilities.The major categories of assets and liabilities that are measured at fair value, for which the Company has not applied the provisions of SFAS No. 157, are goodwill and intangible assets. Note 17 – Comprehensive Income The Company reports comprehensive income in accordance with SFAS No. 130, “Reporting Comprehensive Income.”SFAS No. 130 requires companies to report all changes in equity during a period, except those resulting from investment by owners and distributions to owners, in a financial statement for the period in which they are recognized.Comprehensive income for the three months ended March 31, 2008 and 2007, is calculated as follows: (in thousands) 2008 2007 Net income $ 2,001 $ 8,059 Other comprehensive income – foreign currency translation adjustments 1,838 418 Comprehensive income $ 3,839 $ 8,477 Note 18 – Earnings Per Common Share The Company computes earnings per common share in accordance with SFAS No. 128, “Earnings Per Share.”Under the provisions of SFAS No. 128, basic earnings per common share is computed by dividing net income for the period by the weighted average number of common shares outstanding during the period.Diluted earnings per common share is computed by dividing net income for the period by the weighted average number of common and common equivalent shares outstanding during the period.Options to purchase 1,126,829 shares and 403,195 shares of common stock were outstanding during the three months ended March 31, 2008 and 2007, respectively, but were not included in the computation of diluted earnings per common share because the options were anti-dilutive. 16 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following is a discussion and analysis of the Company’s financial condition, results of operations, liquidity and capital resources.The discussion and analysis should be read in conjunction with the Company’s unaudited condensed consolidated financial statements and notes thereto included elsewhere herein. RESULTS OF OPERATIONS Operating Highlights Net sales for the three months ended March 31, 2008, decreased 17.1% compared to net sales for the three months ended March 31, 2007.Although net sales for the three months ended March 31, 2007, were strong, which make comparisons difficult, the net sales for the three months ended March 31, 2008, were negatively impacted by continued softness at the retail level.Gross margins increased to 45.6% for the three months ended March 31, 2008, from 44.8% for the three months ended March 31, 2007.Selling, general and administrative expenses, as a percentage of net sales, increased to 39.1% for the three months ended March 31, 2008, from 33.6% for the three months ended March 31, 2007.Operating income decreased to $4.4 million for the three months ended March 31, 2008, compared to $12.5 million for the three months ended March 31, 2007.As a percentage of net sales, operating income decreased to 4.7% for the three months ended March 31, 2008, from 11.1% for the three months ended March 31, 2007.The Company closely monitors its product line profitability and cost controls.During 2008, the Company will implement prices increases, primarily during the second and third quarters.Additionally during 2008, the Company is planning to eliminate individual products with unacceptable levels of profit.Although the Company incurred certain higher costs for its Multi-Check Safety System and consumer/digital marketing commitments during the first quarter of 2008,the Company believesthat these programs will prove cost-effective over time. On June 13, 2007, the Company announced the voluntary recall of 26 individual wooden railway vehicles and set components from the Thomas & Friends Wooden Railway product line, after an internal investigation linked apparent excess levels of lead with a limited number of paint colors used at a single contract manufacturing facility which purchased paint from independent suppliers.On September 26, 2007, the Company announced the voluntary recall of five Thomas &
